In a proceeding to punish the defendants for criminal contempt, the appeal, as limited by appellants’ brief, is from so much of an order of the Supreme Court, Westchester County, dated April 6, 1976, as, after a hearing, directed *682that defendants Jean Whitney, Marvin Rothman, David Kubaska, Raymond Pace and Patricia Doyle "serve a sentence of four days in the Westchester County Jail”. Order affirmed insofar as appealed from, with costs. The terms of imprisonment of defendants Jean Whitney, Marvin Rothman, David Kubaska, Raymond Pace and Patricia Doyle, which are to be served for a total of four days on each of two consecutive weekends, from 4:00 p.m. Friday until 4:00 p.m. Sunday, shall begin on the first weekend occurring 10 days after service upon the Sheriff of Westchester County of a copy of the order to be made hereon with notice of entry thereof. In our opinion, the record herein fails to disclose any abuse of discretion on the part of Special Term in the imposition of punishment (cf. Board of Educ. v Roseman, 52 AD2d 855; Yorktown Cent. School Dist. No. 2 v Yorktown Congress of Teachers, 42 AD2d 422). Hopkins, Acting P. J., Martuscello, Margett and Hawkins, JJ., concur; Damiani, J., concurs' in the imposition of the terms of imprisonment solely on constraint of Board of Educ. v Roseman (52 AD2d 855).